In re Herbert J. Garon and Rufus M. Carimi, applying for remedial writs and stay order. Orleans Parish.
Writ granted. Under the circumstances, trial judge abused discretion in not granting a suspensive appeal. Case remanded to District Court to grant a suspensive appeal and fix bond in accordance with law. Stay Order continued in effect through March 2nd, 1979, in order to allow relators to perfect a suspensive appeal. This order it not intended to delay the expedited hearing ordered by the Court of Appeal.